856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Allen GALLAGHER, Plaintiff-Appellant,v.Jake RUGGLES;  Rex Yeagley, Defendants-Appellees.
No. 88-3268.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1988.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert Allen Gallagher filed this civil rights action under 42 U.S.C. Sec. 1983 alleging that defendants violated his rights as a pretrial detainee.  Specifically, he alleged that defendants attempted to transfer him from the Morrow County Jail to the Toledo Workhouse and transported him at speeds exceeding the speed limit in the process.  Defendants moved the district court to dismiss the complaint.  The district court concluded that plaintiff failed to state a claim upon which relief can be granted and dismissed the complaint.


4
Upon consideration, we agree with the district court that plaintiff failed to state a claim cognizable under 42 U.S.C. Sec. 1983.   See Bell v. Wolfish, 441 U.S. 520 (1979).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation